[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT ROSELLI'S MOTION TO DISMISS
The motion to dismiss is granted for the reasons set forth in defendant's brief. See Conn. Gen. Stat. sec. 52-62(c), D'Occhio v. Conn. Real Estate Commission, 189 Conn. 1621, 171 (1983). Hartley v. Vitiello, 113 Conn. 74, 80 (1931), Grayson v. Wolfsey, Rosen, Kweskin and Kuriansky, 40 Conn. Sup. 1, 2
(1984) and Hyde v. Richardson, 145 Conn. 24, 25 (1958).
WILLIAM M. SHAUGHNESSY, JR. JUDGE, SUPERIOR COURT